Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/17/2019, and 03/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshino et al. (US PG Pub 2009/0184591).
	As to independent claim 1, Hoshino et al. teaches an electric motor including an oil spraying part (see annotated figure 1), the electric motor comprising:
a case (130);
a stator (20) including a stator core disposed inside the case (130) and a stator coil (see annotated figure 1) wound diposed at the stator core (see annotated figure 1);
a rotor (10) including a rotating shaft (12) and  being configured to rotate with respect to the stator (20); and
an oil spraying part (see annotated figure 1) configured to store oil (150) in a lower part of the case (130), and to spray the oil to a heating part inside of the case , the oil 

    PNG
    media_image1.png
    701
    613
    media_image1.png
    Greyscale

As to claim 2/1, Hoshino et al. teaches wherein the oil spraying part (see annotated figure 1) futher includes a coil end spraying part (154A, 154B))  thais configured to spray the oil to coil ends of the stator coil (see annotated figure 1), that defines  spraying holes (see figure 1) configured to discharge the oil and disposed  outside the coil ends as shown in figure 1.
As to claim 19/2, wherein the stator coil (see annotated figure 1) protrudes from both axial ends of the stator core in an axial direction of the stator (20), and wherein the coil ends are exposed to an outside of the stator core as shown in figure 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4,17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (US PG Pub 2009/0184591) as applied in claim 1 and 2 above, and further in view of Pinkley et al. (US PG Pub 2015/0222162).
As to claim 3/2, Hoshino et al. teaches the claimed limitation as discussed above except wherein the coil end spraying part includes:
a spraying guide body having the spraying holes at a bottom surface thereof and accommodation space configured to receive the oil therein; and
a spraying guide cover that is coupled to the spraying guide body and that covers the accommodation space.
However Pinkley et al. teaches wherein the coil end spraying part (312, inlet , pump, see paragraph [0023] includes :
a spraying guide body (400) having the spraying holes (414) at a bottom surface; thereof and accommodation space configured to receive the oil therein and a spraying guide cover (500) coupled to the spraying guide body (400) and that covers the accommodation space as shown in figure 4 and 5, for the advantageous benefit of allowing distribution of oil (or another coolant) to all necessary places of the motor while 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hoshino et al. by using the coil end spraying part includes: a spraying guide body having the spraying holes at a bottom surface thereof and accommodation space configured to receive the oil therein; and a spraying guide cover that is coupled to the spraying guide body and that covers the accommodation space, as taught by Pinkley et al., to allow distribution of oil (or another coolant) to all necessary places of the motor while still maintaining the opening sizes so as to avoid clogging and ensuring an easy manufacturing process.
As to claim 17/1, Hoshino et al. teaches the claimed limitation as discussed above except wherein the case is provided with includes a cooling water heat exchange part configured to exchange heat between the oil and cooling water.
Pinkley et al. teaches the case is provided with includes a cooling water heat exchange part (312) configured to exchange heat between the oil and cooling water as shown in figure 3 and paragraph [0020-0023], for the advantageous benefit of cooling the oil.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hoshino et al. by using the case is provided with includes a cooling water heat exchange part configured to exchange heat between the oil and cooling water, as taught by Pinkley et al., to cooling the oil.
As to claim 4/3, Hoshino et al. in view of Pinkley et al. teaches the claimed limitation as discussed above except wherein the spraying holes are arranged along a plurality of rows, and the spray guide body includes separation guides configured to guide the oil to flow in along plurality of row.
However Pinkley et al. teaches the spraying holes (414) are arranged along a plurality of rows (see figure 4), and separation guides (416) for making the oil flow and the spraying guide body (400) includes separation guides (416) configured to guide the oil to flow in along plurality of row as shown in figure 4, for the advantageous benefit of allowing distribution of oil (or another coolant) to all necessary places of the motor while still maintaining the opening sizes so as to avoid clogging and ensuring an easy manufacturing process.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hoshino et al. in view of Pinkley et al.by using the spraying holes are arranged along a plurality of rows, and the spray guide body includes separation guides configured to guide the oil to flow in along plurality of row, as taught by Pinkley et al., to allow distribution of oil (or another coolant) to all necessary places of the motor while still maintaining the opening sizes so as to avoid clogging and ensuring an easy manufacturing process.
As to claim 20/4, Hoshino et al. and Pinkley et al. in view of Minemura et al. teaches the claimed limitation as discussed above except wherein the separation guides are spaced apart from each other and each of the separation guides is disposed between the plurality of rows of the spraying holes.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hoshino et al. in view of Pinkley et al.by using the separation guides are spaced apart from each other and each of the separation guides is disposed between the plurality of rows of the spraying holes, as taught by Pinkley et al., to allow distribution of oil (or another coolant) to all necessary places of the motor while still maintaining the opening sizes so as to avoid clogging and ensuring an easy manufacturing process.
Claim(s) 5-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (US PG Pub 2009/0184591) as applied in claim 1 above, and further in view of Ihara et al. et al. (JP 2009261181).
As to claim 5/1, Hoshino et al. teaches the claimed limitation as discussed above except wherein the oil spraying part includes with a stator core spraying part configured to spray the oil to the stator core.
	However Ihara et al. teaches the oil spraying part includes with a stator core spraying part (22a) configured to spray the oil to the stator core (22) as shown in figure 2, for the advantageous benefit of cooling a stator of an electric motor in a configuration that is simpler and smaller.


As to claim 6/5, Hoshino et al. in view of Ihara et al. teaches the claimed limitation as discussed above except wherein the stator core spraying part includes at least one stator oil disc that defines oil grooves configured to guide the oil along a circumferential direction of the stator, and wherein the at least on stator oil disc is inserted between electric steel plates of the stator core.
	However Ihara et al. teaches the stator core spraying part (22a) includes at least one stator oil disc having oil grooves (see annotated figure 3) configured to guide the oil flow along a circumferential direction of the stator (22), and  wherein the at least the stator oil disc inserted between electric steel plates of the stator core (22) as shown in figure 2 and 3, for the advantageous benefit of cooling a stator of an electric motor in a configuration that is simpler and smaller.

    PNG
    media_image2.png
    269
    345
    media_image2.png
    Greyscale


As to claim 7/6, Hoshino et al. in view of Ihara et al. teaches the claimed limitation as discussed above except wherein the stator oil disc includes teeth portions that correspond to poles and slots of the stator core, and wherein the oil grooves extends along circumference of the teeth portions in a circumferential direction of the stator.
 Ihara et al. teaches the stator oil disc (22a) includes with teeth portions (see figure 3) that correspond to poles and slots of the stator core (22), and the oil grooves (see annotated figure 3) extends along circumference of the teeth portions in a circumferential direction of the stator  as shown in figures 2 and 3, for the advantageous benefit of cooling a stator of an electric motor in a configuration that is simpler and smaller.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hoshino et al. in view of Ihara et al. by using the stator oil disc includes teeth portions that correspond to poles and slots of the stator core, and wherein the oil grooves extends along circumference of 

As to claim 8/7, Hoshino et al. in view of Ihara et al. teaches the claimed limitation as discussed above except wherein the stator oil disc defines an oil introduction part recessed in a radius direction of the stator and configured to communicate with the oil grooves.
	However Ihara et al. teaches the stator oil disc (22a) defines an oil introduction part recessed in a radius direction (see annotated figure 3) of the stator and configured to communicate with the oil grooves (see annotated figure 3) as shown in figure 3, for the advantageous benefit of cooling a stator of an electric motor in a configuration that is simpler and smaller.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hoshino et al. in view of Ihara et al. by using the stator oil disc defines an oil introduction part recessed in a radius direction of the stator and configured to communicate with the oil grooves, as taught by Ihara et al., to cool a stator of an electric motor in a configuration that is simpler and smaller.
As to claim 9/7, Hoshino et al. in view of Ihara et al. teaches the claimed limitation as discussed above except wherein the stator oil disc defines  an oil introduction part recessed in a radius direction and configured to communicate with the oil grooves (see annotated figure 3) as shown in figures 2 and 3, for the advantageous 
However Ihara et al. teaches the stator oil disc (22a) defines an oil introduction part recessed in a radius direction (see annotated figure 3) of the stator and configured to communicate with the oil grooves (see annotated figure 3) as shown in figure 3, for the advantageous benefit of cooling a stator of an electric motor in a configuration that is simpler and smaller.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hoshino et al. in view of Ihara et al. by using the stator oil disc defines with an oil introduction part recessed in a radius direction and configured to communicate the oil grooves, as taught by Ihara et al., to cool a stator of an electric motor in a configuration that is simpler and smaller.
Claim(s)10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (US PG Pub 2009/0184591) and Ihara et al. et al. (JP 2009261181).as applied in claim 1 above, and further in view of Ihara et al. et al. (JP 2009261181) and Kaneshige (JP2011147246).
As to claim 10/7, Hoshino et al. in view of Ihara et al. teaches the claimed limitation as discussed above except wherein stator core define concave parts recessed in a radius direction form on an external surface of the stator core, and wherein the stator oil disc includes with rotation prevention protrusions inserted into the concave parts.

Kaneshige teaches stator core define concave parts (37b) recessed in a radius direction form on an external surface of the stator core (38), and wherein the stator oil element includes with rotation prevention protrusions (40) inserted into the concave parts (37b) as shown in figure 1 and 4, for the advantageous benefit of workability at the time of fixing the cooling fluid guide can be improved efficiently.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hoshino et al. in view of Ihara et al. by using stator core define concave parts recessed in a radius direction form on an external surface of the stator core, and wherein the stator oil disc includes with rotation prevention protrusions inserted into the concave parts, as taught by Ihara et al. and Kaneshige, to cool a stator of an electric motor in a configuration that is simpler and smaller and provide workability at the time of fixing the cooling fluid guide can be improved efficiently.
Claim(s) 11 -13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (US PG Pub 2009/0184591) as applied in claim 1 above, and further in view of Okouchi et al. (US PG Pub 2017/0310179).
As to claim 11/1, Hoshino et al. teaches the claimed limitation as discussed above except wherein the rotor includes with rotor cores that arranged along the rotation shaft and that are configured to rotation shaft relative to the stator, and a rotor 
	Howwever Okouchi et al. teaches the rotor (10) includes with rotor cores (12) and that are configured to rotation shaft (50) relative to the stator (64), and a rotor oil disc (see annotated figure 4) inserted between the rotor cores (12) and configured to accelerate a flow of the oil when the rotor cores (12) relative to the stator as shown in figure 4, for the advantageous benefit of improving cooling performance without deteriorating the output performance and strength of the motor.

    PNG
    media_image3.png
    569
    590
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hoshino et al. by using the rotor includes with rotor cores that arranged along the rotation shaft and that are configured to rotation shaft relative to the stator, and a rotor oil disc inserted between the rotor cores and configured to accelerate a flow of the oilbased in the rotation of the 
As to claim 12/11, Hoshino et al. in view of Okouchi et al. teaches the claimed limitation as discussed above except wherein the rotor oil disc defines a shaft hole at a central region of the rotor oil disc, and at least one oil transfer groove that extend outward from a circumference of the shaft hole in a radius direction and that is recessed in an axial direction of the rotor.
	However Okouchi et al. teaches wherein the rotor oil disc defines a shaft hole (see annotated figure 4) at a central region of the rotor oil disc (see annotated figure 4), and at least one oil transfer groove that extend (see figure 5) outward from a circumference of the shaft hole (see annotated figure 4) a radius direction and that is recessed in an axial direction of the rotor as shown in figure 4 and 5, for the advantageous benefit of improving cooling performance without deteriorating the output performance and strength of the motor.
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hoshino et al. in view of Okouchi et al. by using the rotor oil disc defines a shaft hole at a central region of the rotor oil disc, and at least one oil transfer groove that extend outward from a circumference of the shaft hole in a radius direction and that is recessed in an axial direction of the rotor, as taught by Okouchi et al., to improve cooling performance without deteriorating the output performance and strength of the motor.
As to claim 13/12, Hoshino et al. in view of Okouchi et al. teaches the claimed limitation as discussed above except wherein the rotor core defines an oil channel that 
	However Okuuchi et al. teaches the rotor core defines an oil channel extends along the axial direction (see annotated figure 9) and that is configured to communicate with the at least one oil transfer groove (see annotated figure 9) as shown in figure 9, for the advantageous benefit of improving cooling performance without deteriorating the output performance and strength of the motor.


    PNG
    media_image4.png
    369
    510
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hoshino et al. in view of Okouchi et al. by using the rotor core defines an oil channel that extends along the axial direction and that is configured to communicate with the at least one oil transfer groove, as taught by Okouchi et al., to improve cooling performance without deteriorating the output performance and strength of the motor.
Claim(s) 14 -15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (US PG Pub 2009/0184591) and Okouchi et al. (US PG Pub .
As to claim 14/12, Hoshino et al. in view of Okouchi et al. teaches the claimed limitation as discussed above except wherein the at least one oil transfer groove includes oil transfer grooves recessed from a first side of the rotor oil disc in the axial direction, and wherein the rotor oil disc includes protrusions that protrude a second side of the rotor oil disc in the axial direction and that are located at positions corresponding to the oil transfer grooves.
	However Yamamoto et al. teaches wherein the at least one oil transfer grooves (40a) oil transfer grooves recessed from a first side of the rotor oil disc in the axial direction, and wherein the rotor oil disc includes protrusions that protrude a second side of the rotor oil disc in the axial direction and that are located at positions corresponding to the oil transfer grooves as shown ion figure 7, for the advantageous benefit of effectively cool the entire rotating electric machine.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hoshino et al. in view of Okouchi et al. by using at least one oil transfer groove includes oil transfer grooves recessed from a first side of the rotor oil disc in the axial direction, and wherein the rotor oil disc includes protrusions that protrude a second side of the rotor oil disc in the axial direction and that are located at positions corresponding to the oil transfer grooves, as taught by Yamamoto et al., to effective cool the entire rotating electric machine.
As to claim 15/12, Hoshino et al. and Okouchi et al. in view of Yamamoto et al. teaches the claimed limitation as discussed above except wherein the at least one oil 
	However Yamamoto et al. teaches  wherein the at least one oil transfer grooves (40a)  is recessed at both sides of the rotor oil disc, respectively, in an axial direction as shown in figure 7, for the advantageous benefit of effectively cool the entire rotating electric machine.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hoshino et al. in view of Okouchi et al. by using the oil transfer grooves are formed to be concaved at both sides of the rotor oil disc, respectively, in an axial direction, as taught by Yamamoto et al., to effective cool the entire rotating electric machine.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (US PG Pub 2009/0184591) as applied in claim 1 above, and further in view of Nagata et al. (US PG Pub 2015/0275715).
 	As to claim 16/1, Hoshino et al. teaches the claimed limitation as discussed above except wherein the case is provided with a case body of a cylindrical shape, and a case cover provided at both ends of the case body, wherein the case is includes: a case body and a case cover disposed at both ends of the case body, wherein the electric motor further includes bearings configured to rotatably support the rotation shaft  and located at the case cover, and wherein the oil spraying part includes a bearing oil supplying part configured to supply the oil to the bearings.
Nagata et al. teaches the case is provided with a case body (106) of a cylindrical shape, and a case cover (111) provided at both ends of the case body (106), wherein 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hoshino et al. by using the case is provided with a case body of a cylindrical shape, and a case cover provided at both ends of the case body, wherein the case is includes: a case body and a case cover disposed at both ends of the case body, wherein the electric motor further includes bearings configured to rotatably support the rotation shaft  and located at the case cover, and wherein the oil spraying part includes a bearing oil supplying part configured to supply the oil to the bearings, as taught by Nagata et al., to effective guide the lubricating oil to the bearing.
Claim(s) 3-4,17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (US PG Pub 2009/0184591) and Pinkley et al. (US PG Pub 2015/0222162)as applied in claim 1 and 2 above, and further in view of Muller (4,138,862).
As to claim 18/17, Hoshino et al. in view of Pinkley et al. teaches the claimed limitation as discussed above except wherein the cooling water heat exchange part includes heat exchange fins protruding that protrude to an inside of the cooling water heat exchange part and that to increase a contact area with the cooling water.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hoshino et al. in view of Pinkley et al. by using the cooling water heat exchange part includes heat exchange fins protruding that protrude to an inside of the cooling water heat exchange part and that to increase a contact area with the cooling water, as taught by Muller, to cool the oil.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	June 18, 2021